 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
       HEXACTA INC, et al.,
 7                                                        No. 2:19-CV-00554-RSM-DWC
 8                                   Plaintiffs,
              v.                                          ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
       KEVIN MCALEENAN, et al.,
10
                                     Defendants.
11

12
            THIS MATTER is before the Court the Report and Recommendation of Magistrate Judge
13
     David W. Christel [Dkt. # 42], and the underlying record.
14
            (1)    The Report and Recommendation is ADOPTED.
15

16          (2)    Plaintiffs’ motion to voluntarily dismiss [Dkt. # 39] is granted and this case is
                   dismissed with prejudice.
17
            (3)    Plaintiffs are not restricted from seeking costs and fees as permitted by law.
18
            (4)    Judgment shall not be entered for either party.
19

20          The Clerk shall send copies of this Order to the parties and to Magistrate Judge Christel.

21          IT IS SO ORDERED.
22          DATED this 4 day of September 2019.
23

24

25
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
